Citation Nr: 1024456	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-04 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left arm disability. 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1971 to August 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Veteran expressed disagreement with additional issues 
addressed in the rating action on appeal, but specifically 
limited his appeal to the issue noted on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review regarding 
the Veteran's claim of service connection for left arm 
disability.  

The Veteran's August 1970 induction physical examination is 
negative for complaints, treatment or diagnosis of a left arm 
disability.  His service treatment records contain an August 
1973 note demonstrating the Veteran sought treatment for a 
left arm puncture wound.  His August 1973 separation 
examination does not contain any complaints or a diagnosis of 
a left arm disability.  

Post-service VA outpatient treatment records include a July 
1974 reserve annual examination, which indicates a left arm 
scar.  VA outpatient treatment records dated in January 2003 
show that the Veteran sought treatment for left arm pain.  At 
the time, he reported his pain as a level eight of ten, with 
a burning sensation over his elbow and forearm.  A subsequent 
record demonstrates the Veteran was undergoing physical 
therapy for his left arm, with a diagnosis of left arm 
tendonitis.   


On his February 2009 substantive appeal, the Veteran 
indicated that as a result of his in-service left arm injury, 
it was necessary to undergo physical therapy, however, his 
left arm remains weakened and painful.  

In light of the above, given the Veteran's treatment and 
diagnosis in-service for a left forearm puncture injury, his 
current diagnosis of left arm tendonitis, as well as his 
report of continuous symptomatology since the in-service 
injury, he should be afforded a VA examination(s) to 
determine the likely etiology of the left arm tendonitis.  
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
identify dates and locations of any 
medical treatment he has received for his 
left arm disability since service.  For 
any private records identified, ask the 
Veteran to complete a waiver so that these 
records may be released to VA. 

2.  After completion of the foregoing, the 
Veteran should be afforded an appropriate 
VA examination(s) in order to determine 
the current nature and likely etiology of 
any left arm disability, including 
tendonitis, which may be present.  The 
claims folder should be made available to 
the examiner for review.  Any indicated 
evaluations, studies, and tests deemed to 
be necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly service 
treatment records and post-service 
treatment records.  

Based on the examination and review of the 
record, the examiner should answer the 
following question: 

Is it at least as likely as not that any 
currently demonstrated left arm condition 
is the result of active service or any 
incident therein or, in the alternative, 
had its onset in service?

A rationale for all opinions expressed 
should be provided.  

3.  Thereafter, readjudicate the Veteran's 
claim.  If the decision with respect to the 
claim remains adverse to the Veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


